Citation Nr: 1040462	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an acquired psychiatric disability other than 
PTSD, to include major depressive disorder and panic disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a chorioretinal scar, 
including as due to service-connected genital herpes.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial compensable rating for athlete's 
foot.

7.  Entitlement to an initial rating greater than 10 percent for 
genital herpes.

8.  Entitlement to a temporary total disability rating due to 
hospitalization for more than 21days for treatment of a service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June and September 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted, in pertinent part, the 
Veteran's claims of service connection for athlete's foot, 
assigning a zero percent rating effective August 5, 2002, and for 
genital herpes, assigning a 10 percent rating effective August 5, 
2002.  The Veteran's other claims were denied in these rating 
decisions.  An RO hearing was held before a Decision Review 
Officer (DRO) in August 2004 and a copy of the hearing transcript 
has been added to the record.  

This matter also is on appeal of a February 2007 rating decision 
in which the RO denied the Veteran's claim of entitlement to a 
temporary total disability rating due to hospitalization for more 
than 21days for treatment of a service-connected disability.  A 
Travel Board hearing was held at the RO in August 2010 before the 
undersigned and a copy of the hearing transcript has been added 
to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having major depressive disorder 
and panic disorder.  Thus, the claims of service connection for 
PTSD and for an acquired psychiatric disability other than PTSD, 
to include major depressive disorder and panic disorder, are as 
stated on the title page of this decision.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for headaches has been raised by the record but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board notes that the Veteran's 
claim of service connection for headaches was denied in a 
November 2007 rating decision which was not appealed.  In 
a July 2010 Report of Contact included in the claims file, 
the Veteran expressed an intent to file a request to 
reopen this previously denied claim.  Therefore, the Board 
does not have jurisdiction over this claim and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an acquired psychiatric disability 
other than PTSD, to include major depressive disorder and panic 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not contend, and his available service 
personnel records do not show, that he engaged in combat with the 
enemy during active service.

2.  There is no credible supporting evidence that the Veteran's 
claimed in-service stressors actually occurred.

3.  The U.S. Marine Corps has confirmed that the Veteran's 
alleged in-service unit at the time of his uncorroborated in-
service stressors in 1975 had, in fact, been deactivated in 1968.

4.  The competent medical evidence does not contain a diagnosis 
of PTSD based on a corroborated in-service stressor.

5.  The Veteran's claimed in-service stressors also have not been 
corroborated by any of his post-service VA treating physicians 
during a VA examination or on VA outpatient treatment.

6.  The competent medical evidence does not show that the Veteran 
experiences any current disability due to hemorrhoids which could 
be attributed to active service.

7.  The competent medical evidence shows that the Veteran's 
chorioretinal scar is not related to active service and was not 
caused or aggravated by his service-connected genital herpes.

8.  The competent medical evidence shows that the Veteran's right 
ear hearing loss is not related to active service.

9.  The competent medical evidence shows that, between 
December 16, 2004, and October 14, 2009, the Veteran's service-
connected athlete's foot was manifested by, at worst, outbreaks 
of skin rash which require use of steroid creams for 3-4 days at 
a time during these outbreaks; before December 16, 2004, and 
after October 14 ,2009, the Veteran's service-connected athlete's 
foot was not compensably disabling.

10.  The competent medical evidence shows that the Veteran's 
service-connected genital herpes are manifested by, at worst, no 
current pustular or open lesions of the penis or scrotum and no 
scarring or disfigurement.

11.  The Veteran was not hospitalized for more than 21 days for 
treatment of a service-connected disability, including while 
hospitalized between October 2006 and January 2007 for treatment 
of cocaine and alcohol abuse.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A chorioretinal scar was not incurred in active service; it 
was not caused or aggravated by the Veteran's service-connected 
genital herpes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).

4.  Right ear hearing loss was not incurred in or aggravated by 
active service; nor may sensorineural hearing loss in the right 
ear be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  The criteria for an initial 10 percent rating between 
December 16, 2004, and October 14, 2009, for athlete's foot have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7813 
(2009).

6.  The criteria for an initial rating greater than 10 percent 
for genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
DC 7899-7806 (2009).

7.  The criteria for a temporary total disability rating due to 
hospitalization for more than 21days for treatment of a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.29, 4.30 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claims, the 
Board observes that, in letters issued in November 2002, November 
2006, May 2007, and in February 2009, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for PTSD, hemorrhoids, a 
chorioretinal scar, including as secondary to service-connected 
genital herpes, and for right ear hearing loss.  Thus, any 
failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006 and in the May 2007 and February 
2009 VCAA notice letters, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also observes that the Veteran's higher initial rating 
claims for athlete's foot and for genital herpes are 
"downstream" elements of the RO's grant of service connection 
for these disabilities in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted, in November 
2002, VA notified the Veteran of the information and evidence 
needed to substantiate and complete these claims, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was issued to the Veteran in November 
2002 prior to the currently appealed rating decisions issued in 
June and September 2003.  Because all of the appellant's service 
connection claims are being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot.  See Dingess, 19 Vet. App. at 473.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
issued in September 2003 was fully favorable to the Veteran on 
the issues of service connection for athlete's foot and for 
genital herpes, and because the Veteran's higher initial rating 
claims are being denied in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  The Veteran does not contend, and the evidence does 
not show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.  In November 2002 and in June 2003, SSA 
confirmed that the Veteran was not in receipt of SSA benefits.

The Veteran has contended that he was treated for his claimed 
disabilities by Dr. Charles Quarles at Hill Hospital, York, 
Alabama.  Unfortunately, in response to VA requests for the 
Veteran's treatment records, this facility refused to provide any 
records or conduct a search for any records in March 2003 without 
first receiving payment from VA.  The Board notes in this regard 
that VA is prohibited from paying for private medical records.  
VA then contacted the Veteran later in March 2003and requested 
that he submit any copies of these records which were in his 
possession; he did not respond.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address 
the contended causal relationship between certain of the claimed 
disabilities and active service.  With respect to the Veteran's 
claim of service connection for hemorrhoids, however, because 
there is no competent evidence that he experiences any current 
disability due to hemorrhoids which could be attributed to active 
service, no examination was required or provided.  With respect 
to the Veteran's claim of service connection for PTSD, there is 
no competent evidence of an in-service stressor.  In general, 
service connection for PTSD cannot be granted in the absence of 
an in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).   As 
noted above, the Veteran's claimed in-service stressors also have 
not been corroborated by a VA examiner during a VA examination or 
on VA outpatient treatment, as is now permitted in certain 
circumstances under the revised regulations governing PTSD 
claims.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  
There is no competent evidence, other than the Veteran's 
statements, which indicates that any of the claimed disabilities 
may be associated with service.  The Veteran is not competent to 
testify as to etiology of any of his claimed disabilities as they 
require medical expertise to diagnose.  The Veteran also was 
provided with VA examinations which addressed the current nature 
and severity of his service-connected athlete's foot and genital 
herpes.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Service Connection

The Veteran contends that he incurred PTSD, hemorrhoids, a 
chorioretinal scar, and right ear hearing loss during active 
service.  He has testified that he was humiliated by his drill 
instructors during boot camp.  He also has contended that, while 
assigned to the 1st Battalion, 2nd Marine Division, in 1974-75, 
he participated in missions aboard U.S.S. INCHON which involved 
detonating mines off the coasts of different countries in the 
Mediterranean Sea.  He also testified at his August 2010 Travel 
Board hearing that he incurred hemorrhoids during basic training 
and continued to experience this disability since service.  He 
also contends that he injured his eye during active service or 
that his service-connected genital herpes caused or aggravated an 
in-service eye injury which led to his current chorioretinal 
scar.  He finally contends that he incurred right ear hearing 
loss when a drill instructor improperly handed him a grenade and 
he had to throw it away from himself quickly to keep it from 
killing him; the noise from the grenade explosion caused his 
hearing loss.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD.  The Board 
notes initially that the Veteran does not contend, and the 
evidence does not show, that he was diagnosed as having PTSD 
during active service or that he engaged in combat with the enemy 
during active service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) relating to in-service stressors reported 
by combat Veterans are inapplicable.  See 38 U.S.C.A. § 1154(b).  
He has contended instead that his in-service stressor occurred 
during boot camp, although he has not provided sufficient 
additional details of this alleged in-service stressor (beyond 
reporting that he felt humiliated and it was a difficult time for 
him) such that this stressor could be capable of corroboration by 
the Joint Services Records Research Center (JSRRC).  The Board 
recognizes that basic training in the U.S. Marine Corps can be a 
humiliating and difficult time for most trainees.  Absent 
specific details concerning the alleged incident(s) which may 
have occurred during the Veteran's basic training experience, 
however, the Board finds that such incidents are not capable of 
corroboration.  The Veteran's other claimed in-service stressor 
concerns his alleged service with the 1st Battalion, 2nd Marine 
Division, in 1974-75, when he participated in missions aboard 
U.S.S. INCHON that involved detonating mines off the coasts of 
different countries in the Mediterranean Sea.  The Veteran's 
available service personnel records do not show that he served 
aboard U.S.S. INCHON at any time during active service; however, 
there are several references to medical treatment on sick call 
aboard U.S.S. INCHON in September and October 1975.  The Board 
finds that the Veteran's vague description of this alleged in-
service incident aboard U.S.S. INCHON (detonating mines off the 
coasts of different unidentified countries in the Mediterranean 
Sea) renders it incapable of corroboration by the JSRRC.  As 
noted elsewhere, in response to a request for records 
corroborating the Veteran's service with this active duty unit, 
the U.S. Marine Corps informed VA in January 2006 that the 1st 
Battalion, 2nd Marine Division had been activated in May 1967 and 
had been deactivated in February 1968.  Thus, the unit where the 
Veteran experienced his alleged in-service stressor had not 
existed for at least 7 years prior to when this incident 
occurred.  The RO properly ceased all attempts at corroborating 
the Veteran's claimed in-service stressor when it learned that 
the alleged unit where these events occurred did not, in fact, 
exist at the time of the alleged incident.  

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  In this case, however, the Board finds that 
the revised § 3.304 is not applicable because none of the 
Veteran's alleged in-service stressors proved capable of 
corroboration.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended 
by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective 
date of the revised § 3.304 to July 13, 2010).  The Board 
acknowledges that the post-service medical evidence contains a 
diagnosis of PTSD.  None of the Veteran's post-service VA and 
private treating physicians who diagnosed him as having PTSD 
provided an opinion which could serve to corroborate his alleged 
in-service stressor where that stressor also resulted in a 
diagnosis of PTSD.  Id.  For example, following VA outpatient 
treatment in July 2002, the diagnoses included "[c]ivilian 
trauma-induced PTSD."  Although it is not clear from the July 
2002 record what the civilian trauma was that caused the 
Veteran's PTSD, the Board notes that other VA outpatient 
treatment records dated in 2002 refer to a post-service incident 
where the Veteran was accused of murdering another civilian in 
2000 and experienced trauma related to that incident.  The Board 
notes that the Veteran did not report any alleged in-service 
stressor to the VA clinician who treated him in July 2002.  The 
Veteran also did not report any alleged in-service stressor while 
hospitalized at a VA medical center between October 2006 and 
January 2007 for substance abuse treatment, although the 
discharge diagnoses included PTSD.  There is no competent medical 
evidence, to include a nexus opinion, which shows that the 
Veteran has been diagnosed as having PTSD based on a corroborated 
in-service stressor.  The Veteran has not submitted or identified 
any evidence showing such a diagnosis.  Nor has he submitted 
sufficient information or evidence which would permit 
corroboration of his claimed in-service stressors on which a 
valid diagnosis of PTSD must be based.  Accordingly, the Board 
finds that service connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hemorrhoids.  The Veteran contends that he experienced 
hemorrhoids during basic training and this contributed, at least 
in part, to his feelings of humiliation and inadequacy during 
basic training.  His available service treatment records show 
that he denied any relevant medical history at his enlistment 
physical examination in June 1974 and clinical evaluation was 
normal.  Despite the Veteran's August 2010 Travel Board hearing 
testimony that he was treated for hemorrhoids during active 
service, his available service treatment records do not show that 
he was treated for hemorrhoids at any time during active service.  
The Veteran's clinical evaluation again was normal at his 
separation physical examination in June 1976.  The post-service 
medical evidence shows that, although the Veteran has been seen 
repeatedly by VA and private physicians since his service 
separation in June 1976, and despite his August 2010 Travel Board 
hearing testimony that he continues to be seen by VA for his 
hemorrhoids, he has not complained of or been treated for 
hemorrhoids at any time since service.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, demonstrating that he experiences current 
disability due to hemorrhoids which could be related to active 
service.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  
Absent evidence of current disability due to hemorrhoids which 
could be attributed to active service, the Board finds that 
service connection for hemorrhoids is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for right ear 
hearing loss.  The Veteran has testified that he incurred right 
ear hearing loss during basic training after a grenade exploded 
moments after he had handled it and threw it away so that he 
would not be injured by the grenade explosion.  He also testified 
that he had to wear a hearing aid in the right ear due to his 
hearing loss in that ear.  His DD Form 214 shows that his 
military occupational specialty (MOS) was rifleman; to the extent 
that he is claiming in-service noise exposure from small arms 
fire, the Board finds the Veteran's lay statements credible 
concerning in-service noise exposure because they are consistent 
with the circumstances of his service as a rifleman.  The 
Veteran's available service treatment records show that, at his 
enlistment physical examination in June 1974, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
X
5
LEFT
25
10
5
X
15

He denied any relevant medical history.  In July 1974, the 
Veteran was fitted for medium ear plugs as part of his in-
processing during basic training.  The Veteran's service 
treatment records show that he never complained of or was 
diagnosed as having right ear hearing loss at any time during 
active service, including while in basic training.  At his 
separation physical examination in June 1976, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
25
5
10
10
15

It appears that, following service separation in June 1976, the 
Veteran was not treated for right ear hearing loss until July 
2009, or more than 33 years later, when he reported that he had 
been fitted for a hearing aid in that ear by a private physician 
(as noted on VA examination in October 2009).  The Board notes 
that evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent 
evidence, to include a medical nexus, demonstrating that the 
Veteran experienced right ear hearing loss during active service 
or within the first post-service year (i.e., by June 1977) such 
that service connection for sensorineural hearing loss in the 
right ear is warranted on a presumptive service connection basis.  
See 38 C.F.R. §§ 3.307, 3.309. 

The post-service medical evidence shows that, although the 
Veteran currently experiences right ear hearing loss, it is not 
related to active service.  On VA examination in October 2009, 
the Veteran complained of hearing loss since active service.  He 
reported in-service noise exposure to grenades, gunfire, 
explosions, and tanks.  He also reported a post-service 
occupational noise exposure history of working in construction 
intermittently for 4 years, a tire plant for 1 year, a sewing 
factory for 2 years, a shipyard for 1 year, and in lawn care for 
3 years.  He denied any post-service recreational noise exposure.  
He stated that he had worn a hearing aid in the right ear daily 
since he had been fitted for it in July 2009.  The Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
75
LEFT
20
25
25
60
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.  The 
VA examiner opined that the Veteran's hearing loss was not caused 
by or a result of active service.  Her rationale was that both 
the Veteran's enlistment physical examination and separation 
physical examination showed normal hearing.  The Veteran also had 
a history of occupational noise exposure following service.  She 
concluded that the Veteran's current hearing loss likely was 
related to his post-service occupational noise exposure.  The 
diagnoses included mild to severe sensorineural hearing loss in 
the right ear.  The Veteran has not presented or identified any 
competent evidence, to include a medical nexus, which relates his 
current right ear hearing loss to active service.  Accordingly, 
the Board finds that service connection for right ear hearing 
loss is not warranted.  

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
chorioretinal scar, including as secondary to service-connected 
genital herpes.  The Veteran's available service treatment 
records show that he was treated repeatedly during active service 
for genital herpes.  A diagnosis of herpes also was confirmed on 
laboratory testing in May 1976 during active service.  These 
records do not indicate, however, that he was treated for a 
chorioretinal scar or any other eye disabilities during active 
service.  The Veteran's vision was 20/20 (or normal) at his 
enlistment physical examination in June 1974.  The Veteran's 
vision was 20/40 in the right eye and 20/25 in the left eye at 
his separation physical examination in June 1976.  It appears 
that, following service separation, the Veteran was not treated 
for a chorioretinal scar until August 2003, more than 27 years 
later.  See Maxson, 230 F.3d at 1333.  

The post-service medical evidence shows that, although the 
Veteran has been treated for a chorioretinal scar since service 
separation, it is not related to active service, including as 
secondary to service-connected genital herpes.  For example, on 
VA eye examination in August 2003, the Veteran complained of 
blurry vision, near greater than distance, and frequently seeing 
things out of the corner of his eye that were not there.  He 
reported that his blurred vision was better when he blinked.  The 
Veteran's visual acuity was 20/60-2+1 in the right eye and 20/50-
2 in the left eye.  Extraocular movements were negative 
bilaterally.  Slit lamp examination was negative for lids, lash, 
conjunctivae, and irises.  There was a foreign body in the right 
eye which was removed.  Intraocular pressure was 16 in the right 
eye and 14 in the left eye.  There was a chorioretinal scar in 
the right eye and a scar in the left eye.  Vessels and macula 
were normal bilaterally.  There was a window defect in the 
superior general retinal area of the right eye which was 
0.5 millimeters (mm).  The impressions included peripapillary 
chorioretinal scar, right eye greater than left eye.

On VA genitourinary examination in August 2003, the Veteran's 
complaints included eye symptoms, blurred vision, and lack of 
sexual drive and sexual function.  He reported that he was unable 
to have an erection.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  This 
examiner noted that the Veteran started experiencing genital 
lesions during boot camp and also was diagnosed as having herpes 
during active service.  The Veteran reported experiencing 
problems with genital herpes since service.  He also reported 
experiencing some eye symptoms during service but did not receive 
any treatment for his eye.  It was noted that the Veteran had 
been taking prescription medications for his genital herpes off 
and on for the previous 10 years.  Physical examination showed 
normal genitals with no active lesions present.  The VA examiner 
opined that, although the Veteran had experienced genital herpes 
during and after active service, his chorioretinal scar was not 
at least as likely as not related to genital herpes because 
genital herpes did not involve the eye.  The diagnosis was a 
history of recurrent herpes simplex of the penis since 1975.  The 
Board notes that, although the Veteran subsequently had a VA 
genitourinary examination in February 2009, he did not indicate, 
and the VA examiner did not note in her examination report, any 
contended causal relationship between his service-connected 
genital herpes and his chorioretinal scar.  
 
The Board acknowledges that the Veteran was treated for genital 
herpes during and after service.  Service connection also is in 
effect for this disability.  The Board also acknowledges that the 
Veteran has experienced disability due to a chorioretinal scar 
since service.  There is no competent medical evidence, however, 
to include a medical nexus, which relates the Veteran's 
chorioretinal scar to active service or any incident of such 
service, to include his service-connected genital scar.  The 
competent medical evidence shows instead that the Veteran's 
chorioretinal scar is not related to his service-connected 
genital herpes because genital herpes does not involve the eye.  
The Veteran has not identified or submitted any competent 
evidence, to include a medical nexus, which relates his 
chorioretinal scar to active service or any incident of such 
service, including as secondary to service-connected genital 
herpes.  Accordingly, the Board finds that service connection for 
a chorioretinal scar, including as secondary to service-connected 
genital herpes, is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of PTSD, hemorrhoids, a chorioretinal scar, and 
right ear hearing loss have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
each of these disabilities after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of any of these disabilities after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.

The Board finds that the Veteran's more recently-reported history 
of continued symptoms since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that each of these claimed disabilities began in 
service, in the more contemporaneous medical history he gave at 
the service separation examination, he denied any relevant 
history or complaints of symptoms of any of these disabilities.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and he was found to be completely 
clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including a 
hospital stay at a VA medical center for substance abuse 
treatment (cocaine and alcohol abuse) between October 2006 and 
January 2007.  Significantly, during that treatment, when he 
specifically complained of other problems, he never reported 
complaints related to hemorrhoids, a chorioretinal scar, or right 
ear hearing loss.  He also did not report any in-service stressor 
to any VA clinician who treated him during this hospital stay 
which might have formed the basis for a valid diagnosis of PTSD.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

When the Veteran sought to establish medical care with VA after 
service in 2002 , he did not report the onset of PTSD 
symptomatology during or soon after service or even indicate that 
the symptoms were of longstanding duration.  Instead, as noted, 
it appears that the Veteran reported that he began experiencing 
symptoms of PTSD following a post-service incident in 2000 when 
he was accused of murdering another person.  A VA clinician 
subsequently diagnosed the Veteran as having civilian trauma-
induced PTSD in 2002.  The Veteran also did not report the onset 
of eye symptomatology during or soon after service when he was 
seen initially by VA in August 2003 for complaints of blurred 
vision.  Instead, as noted, he reported a history of blurred 
vision and other eye problems going back only 6-7 months (or as 
early as January 2003).  Such histories reported by the Veteran 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Id.  The Veteran did not claim that 
symptoms of his claimed disabilities began in or soon after 
service until he filed his current VA disability compensation 
claims.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (finding that, although Board must take into 
consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (holding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

Higher Initial Rating Claims

The Veteran contends that his service-connected athlete's foot 
and his service-connected genital herpes are each more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected athlete's foot currently is 
evaluated as zero percent disabling (non-compensable) by analogy 
to 38 C.F.R. § 4.118, DC 7813 (dermatophytosis).  See 38 C.F.R. 
§ 4.118, DC 7813 (2009).  DC 7813 provides that dermatophytosis 
should be rated as disfigurement of the head, face, or neck, 
scars, or dermatitis, depending upon the predominant disability.  
Id.  The Veteran's service-connected athlete's foot does not 
involve disfigurement of the head, face, or neck, or result in 
any scars.  Thus, it should be rated under DC 7806 (dermatitis).  
See 38 C.F.R. § 4.118, DC 7806 (2009).

The Veteran's service-connected genital herpes currently is 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.118, DC 7899-7806 (other skin disability-dermatitis or 
eczema).  See 38 C.F.R. § 4.118, DC 7899-7806 (2009).

DC 7806 provides a zero percent rating for dermatitis or eczema 
affecting less than 5 percent of the entire body or less than 
5 percent of exposed areas of the body and no more than topical 
therapy required during the past 12-month period.  A 10 percent 
rating is assigned for dermatitis or eczema affecting at least 
5 percent, but less than 20 percent of the entire body or exposed 
areas of the body or requiring intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period.  A 
30 percent rating is assigned for dermatitis or eczema affecting 
20 to 40 percent of the entire body or exposed areas of the body 
or requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or more 
but not constantly during the past 12-month period.  A maximum 
60 percent rating is assigned for dermatitis or eczema affecting 
more than 40 percent of the entire body or exposed areas of the 
body or requiring constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2009).

The Board finds that the preponderance of the evidence supports 
assigning an initial 10 percent rating between December 16, 2004, 
and October 14, 2009, for the Veteran's service-connected 
athlete's foot.  The competent medical evidence shows that, 
although the Veteran's service-connected athlete's foot does not 
affect at least 5 percent but less than 20 percent of his body or 
the exposed areas of his body, between December 16, 2004, and 
October 14, 2009, it required at least intermittent systemic 
therapy for less than 6 weeks in a 12-month period.  Thus, an 
initial 10 percent rating is warranted under DC 7806 between 
December 16, 2004, and October 14, 2009.  See 38 C.F.R. § 4.118, 
DC's 7806, 7813.  Prior to December 16, 2004, the competent 
medical evidence shows that the Veteran's service-connected 
athlete's foot was not compensably disabling.  In this regard, 
the Board acknowledges that the Veteran was treated for athlete's 
foot during active service, including in July 1974 during basic 
training and in June 1976 just prior to his separation from 
active service.  The in-service examiner who conducted the 
Veteran's enlistment physical examination  also noted that he 
reported a pre-service history of tinea pedis which was 
asymptomatic at that time.  Clinical evaluation at both the 
Veteran's enlistment and separation physical examinations was 
normal.  

The post-service medical evidence shows that, on VA examination 
on December 16, 2004, the Veteran complained of a rash off and on 
his feet.  He stated that he avoided wearing shoes because that 
might aggravated his skin rash.  He reported that, when he 
experienced an outbreak of athlete's foot, blisters occurred over 
his feet and toes and lasted for a week.  He reported using 
Mycelex cream as needed during outbreaks only for 3-4 days at a 
time and lamisil 250 mg as needed for 21 days.  He stated that 
his outbreaks had resolved after a few weeks.  The Veteran stated 
that he used foot powder on his feet daily.  Physical examination 
showed localized exfoliation and scaling on the feet.  This 
condition affected less than 1 percent of the entire body and did 
not affect the head, face, or neck.  No scarring or disfigurement 
was noted.  The diagnosis was chronic tinea pedis of the feet.

On VA examination on October 14, 2009, the Veteran complained of 
experiencing dermatophytosis of the feet.  He reported that this 
condition was intermittent and manifested by itching and 
blisters.  He also reported constant usage on an as-needed basis 
of lamisil, micozole powder, and hydrophilic cream.  The VA 
examiner stated that none of these skin disease treatments were 
corticosteroids or immunosuppressives.  Physical examination 
showed intact skin of the feet, minimal dryness, and no redness 
or other signs or symptoms of dermatophytosis.  No exposed areas 
of the body were affected by this condition and less than 
5 percent of the total body area was affected.  The diagnosis was 
tinea pedis.

The Board finds in this case that, because the facts demonstrate 
that the Veteran's service-connected athlete's foot was not 
compensably disabling prior to December 16, 2004, a zero percent 
rating is warranted prior to that date.  The Board also finds 
that, because VA examination results on December 16, 2004, 
demonstrate that the Veteran's service-connected athlete's foot 
required the use of systemic therapy intermittently for less than 
6 weeks, an initial 10 percent rating is warranted on that date.  
Id.  It appears that the Veteran's service-connected athlete's 
foot may have improved with treatment, as physical examination 
findings on VA examination on October 14, 2009, again 
demonstrated that this disability was not compensably disabling.  
Significantly, the VA examiner who saw the Veteran on VA 
examination on October 14, 2009, also concluded that none of his 
skin disease treatments used at that time were corticosteroids or 
immunosuppressives.  Thus, the Board finds that a zero percent 
rating again is warranted for the Veteran's service-connected 
athlete's foot effective October 14, 2009.  Because the 
disability experienced by the Veteran during the appeal period 
has not been uniform, the Board finds that staged ratings of zero 
percent prior to December 16, 2004, 10 percent between 
December 16, 2004, and October 14, 2009, and zero percent 
effective October 14, 2009, for the Veteran's service-connected 
athlete's foot are appropriate here.  See Fenderson, 12 Vet. 
App. at 119.

The Board also finds that the preponderance of the evidence is 
against assigning an initial rating greater than 10 percent for 
the Veteran's service-connected genital herpes.  The competent 
medical evidence shows that the Veteran's service-connected 
genital herpes is manifested by, at worst, no current pustular or 
open lesions of the penis or scrotum and no scarring or 
disfigurement (as seen on VA examinations in February 2009 and in 
August 2010).  The Board acknowledges initially that the Veteran 
was treated on multiple occasions during active service for 
herpes outbreaks in and around his scrotum and penis.  The post-
service medical evidence shows that, on VA examination in August 
2003, the Veteran complained of genital herpes off and on since 
service.  Physical examination showed normal genitalia and no 
active lesions present.  The VA examiner opined that the 
Veteran's current diagnosis of recurrent genital herpes was more 
likely than not related to the genital herpes simplex infections 
which he experienced in service.  The impression was a history of 
recurrent herpes simplex of the penis since 1975.  

On VA examination in February 2009, the Veteran complained of a 
history of herpes simplex.  He reported that this condition had 
its onset in 1974 and he experienced intermittent flare-ups 
especially with stress, sexual activity, and condom use.  He also 
reported experiencing 20-25 outbreaks over the previous 12 months 
and taking valcyclovir routinely.  He denied experiencing any 
herpes symptomatology in the 2 weeks prior to this examination or 
any active pustules.  The VA examiner noted that, although the 
Veteran reported taking valcyclovir 500 mg daily in the past 
12 months, this medication was neither a corticosteroid or an 
immunosuppressive.  Physical examination showed no active lesions 
or scabbing noted, no evidence of scarring, disfigurement, acne, 
or chloracne.  The Veteran's skin condition affected 0 percent of 
the exposed areas of the body and 0 percent of the total body.  
The diagnosis was herpes simplex.

On VA examination in August 2010, the Veteran complained that, 
when he got stressed out or experienced "panic attacks," this 
provoked a flare-up of his herpes simplex of the penis.  He also 
reported flare-ups of this condition if he skipped his medication 
for a few days.  He described an outbreak as blistering lesions 
over the shaft of his penis and his scrotum.  He stated that he 
experienced 20 outbreaks per year.  With the use of valcyclovir, 
his outbreaks resolved within 3-4 days.  He was not taking any 
corticosteroids or other immunosuppressive drugs.  His herpes 
simplex was intermittent and not progressive.  Physical 
examination showed no current pustular or open lesions of the 
penis or scrotum, no scarring, and no disfigurement as would be 
predicted when an active outbreak was present.  The diagnosis was 
recurrent herpes simplex of the penis and scrotum.

The Board acknowledges that the Veteran currently treats his 
service-connected genital herpes with medication.  The Board also 
acknowledges that the Veteran has reported that he experiences 
flare-ups of active genital herpes if he skipped taking his 
medication for a few days.  The VA examiners who saw the Veteran 
in February 2009 and in August 2010 noted, however, that the 
medication used by the Veteran to treat his genital herpes was 
neither a corticosteroid nor an immunosuppressive as is required 
for a higher disability rating under DC 7806.  See 38 C.F.R. 
§ 4.118, DC 7806 (2009).  The competent medical evidence shows 
that the Veteran's service-connected genital herpes also effects 
0 percent of the exposed areas of the body and 0 percent of the 
total body area.  The Veteran also has not identified or 
submitted any competent evidence showing that his service-
connected genital herpes has worsened such that an initial rating 
greater than 10 percent is warranted.  Accordingly, the Board 
finds that the criteria for an initial rating greater than 
10 percent for the Veteran's service-connected genital herpes are 
not met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected athlete's foot or 
his service-connected genital herpes.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected athlete's foot are not inadequate in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected athlete's foot.  This is especially true 
because the initial 10 percent rating assigned in this decision 
for the Veteran's service-connected athlete's foot between 
December 16, 2006, and October 14, 2009, adequately compensates 
him for the disability he experienced during the appeal period.  
As noted above, prior to December 16, 2006, and after October 14, 
2009, the Veteran experienced no compensable disability as a 
result of his service-connected athlete's foot.  The Board also 
finds that the schedular evaluations assigned for the Veteran's 
service-connected genital herpes also are not inadequate in this 
case.  Additionally, the diagnostic criteria adequately describe 
the severity and symptomatology of the Veteran's service-
connected genital herpes.  This is especially true because the 
10 percent rating currently assigned for genital herpes 
adequately compensates him for the disability he experiences 
because there is essentially no current disability due to genital 
herpes based on the objective medical evidence.

Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  The Board acknowledges that the Veteran was 
hospitalized between October 2006 and January 2007 for substance 
abuse treatment (cocaine and alcohol abuse).  He did not indicate 
at any time during this appeal, including during his hospital 
stay, and the medical evidence does not show, that he was 
hospitalized frequently for either his service-connected 
athlete's foot or for his service-connected genital herpes.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Temporary Total Disability Rating

The Veteran contends that he is entitled to a temporary total 
disability rating because he was hospitalized for more than 
21 days for treatment of a service-connected disability.  He 
specifically contends that his hospitalization at a VA medical 
center between October 3, 2006, and January 1, 2007, entitles him 
to a temporary total disability rating based on this 
hospitalization.

A temporary total disability rating may be assigned under either 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  A total disability rating 
will be assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29 (2009).  

A total disability rating will be assigned under 38 C.F.R. § 4.30 
when it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in surgery necessitating at least one month 
of convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches; or immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30 (2009).

A total disability rating will be assigned, effective from the 
date of a hospital admission and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge, if the hospital treatment of a service-
connected disability resulted in: (1) surgery necessitating at 
least one month of convalescence; (2) surgery with respect to 
postoperative residuals such as incompletely healed surgical 
wounds, stumps and recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more. 38 C.F.R. § 4.30(a).

The Board finds that the Veteran is not entitled to a temporary 
total disability rating based on the need for hospitalization for 
more than 21 days for treatment of a service-connected 
disability.  The Board notes initially that the Veteran has not 
contended, and the evidence does not show, that he sought 
benefits under 38 C.F.R. § 4.30 based on the need for 
convalescence.  38 C.F.R. § 4.30 (2009).  Instead, the Veteran 
has contended throughout the appeal period that his 
hospitalization from October 3, 2006, to January 1, 2007, 
included treatment for a service-connected disability and 
warranted a temporary total disability rating under 38 C.F.R. 
§ 4.29.  38 C.F.R. § 4.29 (2009).  

A review of the Discharge Summary for this hospitalization 
included in the Veteran's claims file shows that he was 
hospitalized at the VA Medical Center in Tuscaloosa, Alabama, 
from October 3, 2006, to January 1, 2007, because he was having 
increasing difficulty controlling his substance dependence and 
his alcoholism.  He stated on admission that his depression and 
PTSD were more symptomatic.  He also denied any suicidal or 
homicidal ideation or psychotic symptoms on admission.  He was 
admitted to an in-patient substance abuse recovery and treatment 
program.  During his hospital stay, the Veteran's dose or 
mirtazapine was increased and his daily dose of clonazapam was 
decreased due to sedation issues.  The Veteran also was started 
on simvastatin which lowered his significant hypercholesterolemia 
at the time of admission.  Mental status examination of the 
Veteran at discharge showed he was calm, neatly dressed and 
groomed, cooperative, and had clear, spontaneous speech of normal 
rate and volume.  His psychomotor activity was normal.  His 
thought processes were linear.  He denied any current suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
delusions.  His Global Assessment of Functioning (GAF) score on 
admission was 45, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  His 
GAF score at discharge was 64, indicating some mild symptoms or 
some difficulty in social, occupational, or school functioning 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  The Axis I diagnoses were cocaine 
dependence, alcohol dependence, recurrent major depressive 
disorder in partial remission, chronic PTSD, and prior history of 
cannabis abuse.  The Axis III diagnoses were chronic back pain, 
osteoarthrosis, frequent headaches, erectile dysfunction, eczema, 
and herpes genitalis.  He was discharged to live with his sister.  

The Board acknowledges that the Veteran was hospitalized for more 
than 21 days at a VA medical center between October 2006 and 
January 2007.  The Board also acknowledges that the diagnoses 
included herpes genitalis (or genital herpes) and service 
connection is in effect for this disability.  Service connection 
is not in effect for any of the other diagnoses rendered 
following the Veteran's hospitalization between October 2006 and 
January 2007.  And a review of the Discharge Summary for this 
hospitalization clearly indicates that he was not hospitalized 
for treatment of any service-connected disability, to include his 
service-connected genital herpes.  Instead, it is clear from a 
review of the Discharge Summary that the Veteran was hospitalized 
between October 2006 and January 2007 for treatment of his 
significant substance abuse (cocaine and alcohol) problems 
through an in-patient substance abuse treatment and recovery 
program.  The Veteran did not complain of any symptoms related to 
his service-connected genital herpes at the time he was 
hospitalized in October 2006 or at any time during his 3-month 
hospital stay.  Nor were any changes made to medications used to 
treat a service-connected disability during this hospital stay.  
A temporary total disability rating may be assigned under 
38 C.F.R. § 4.29 for hospitalization beyond 21 days for treatment 
of a service-connected condition.  The Veteran has not identified 
or submitted any evidence showing that either his service-
connected genital herpes or his service-connected athlete's foot 
(the only disabilities for which service connection currently is 
in effect) prompted his hospitalization between October 2006 and 
January 2007 at a VA medical center.  The Veteran otherwise has 
not been hospitalized for more than 21 days at any time during 
the appeal period.  Accordingly, the Board finds that, because 
the Veteran was not hospitalized for more than 21 days for 
treatment of a service-connected disability, this claim must be 
denied.  Because the law is dispositive in this case, this claim 
must be denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 
5-04.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for chorioretinal scar, 
including as secondary to service-connected genital herpes, is 
denied.

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to an initial 10 percent rating for athlete's foot is 
granted between December 16, 2004, and October 14, 2009, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating greater than 10 percent for 
genital herpes is denied.

Entitlement to a temporary total disability rating due to 
hospitalization for more than 21days for treatment of a service-
connected disability is denied.


REMAND

The Veteran essentially contends that he incurred his current 
acquired psychiatric disability, to include major depressive 
disorder and panic disorder, as a result of active service.  As 
noted above, the Board has found that service connection is not 
warranted for PTSD because there is no valid diagnosis of PTSD 
based on a corroborated in-service stressor.  The medical 
evidence also shows that the Veteran has been diagnosed as having 
an acquired psychiatric disability other than PTSD.  
Specifically, the Board notes that, following the Veteran's most 
recent VA psychiatric examination in June 2010, he was diagnosed 
as having depressive disorder, not otherwise specified, and panic 
disorder with agoraphobia.  Unfortunately, the VA examiner was 
not asked to provide an opinion as to whether the Veteran's 
acquired psychiatric disability other than PTSD is related to 
active service.  In light of the Court's recent decision in 
Clemons, the claim of service connection for an acquired 
psychiatric disability other than PTSD, to include major 
depressive disorder and panic disorder, is remanded.  The Board 
finds that, on remand, the VA examiner who conducted the June 
2010 VA examination should be contacted and asked to provide an 
addendum to this examination report which addresses the contended 
causal relationship between the Veteran's current acquired 
psychiatric disability other than PTSD and active service.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include major depressive disorder and panic 
disorder.  A copy of the notice letter should 
be included in the claims file.

2.  Contact the VA Medical Center in 
Birmingham, Alabama, and ask the VA examiner 
who conducted the Veteran's June 2, 2010, 
examination to provide an addendum to this 
examination report.  The claims file should 
be provider to the examiner for review.  
In her addendum to the June 2, 2010, 
examination report, after reviewing the 
claims file, the VA examiner should be asked 
to opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's acquired 
psychiatric disability other than PTSD, to 
include major depressive disorder and panic 
disorder, is related to active service.  A 
complete rationale must be provided for any 
opinion(s) expressed. 

3.  If, and only if, the VA examiner who 
conducted the Veteran's June 2, 2010, 
examination is not available, then schedule 
the Veteran for an updated VA examination(s) 
which addresses the contended causal 
relationship between an acquired psychiatric 
disability other than PTSD, to include major 
depressive disorder and panic disorder, and 
active service.  The claims file should be 
provided to the examiner(s) for review.  
Based on the results of the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's acquired psychiatric 
disability other than PTSD, to include major 
depressive disorder and panic disorder, is 
related to active service.  A complete 
rationale must be provided for any opinion(s) 
expressed.

4.  Thereafter, readjudicate the Veteran's 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include major depressive disorder and panic 
disorder .  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


